Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Corey Taylor Dryden, Appellant                        Appeal from the 349th District Court of
                                                      Anderson County, Texas (Tr. Ct. No.
No. 06-20-00061-CR         v.                         349CR-19-34187). Memorandum Opinion
                                                      delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Corey Taylor Dryden, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 16, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk